Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 7-9   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for titanium, does not reasonably provide enablement for titanium in the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Titanium is conductive.  By removing the option of Silicon Oxide from the claim language, the film being only limited to titanium is conductive.  As such there is no “insulating layer of the side surface of the recess”
1, thus it is and can not be interpreted as a titanium oxide as the written is consistent though out describing only titanium.

Claims 1-4, 7-9    rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The language “wherein a side surface of the recess is formed of a titanium film” is not explicitly understood from the originally filed written description and figures.  In paragraph 61 of Applicant’s written description there is a statement that element 110 of the figures may be Titanium.  As such as described and depicted the titanium filme is the layer in which the recess is formed.  This is not understood to be the same as implied by the language “wherein a side surface of the recess is formed of a titanium film”  This language appears to be attempting to add a barrier or liner type film to the recess formed from Ti.  A liner/barrier of Ti is not however depicted or disclosed.  As such this implied interpretation as would normally be understood from this descriptive language is “new matter”


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implied structure of “wherein a side surface of the recess is formed of a … film “  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: The originally filed specification is unclear.  Throughout the written description element 110 is described as the “insulating film”  (i.e. paragraph 71).  Paragraph 61 states this insulation film 110 which is a “silicon-containing film” may alternatively be “titanium”.  Specifically noting the paragraph explicitly states “titanium” not titanium-containing like used to indicate silicon oxide or silicon nitride.  Further note also note figure 3 which clearly identifies titanium (Ti) and not a insulative titanium-containing material.  
As such the specification is contradicting and unclear as it appears to be stating titanium is a insulative material, which is incorrect as it is a well known conductive metal.
Appropriate correction is required.



Response to Arguments
Applicant's arguments directed to the newly presented amendments filed 12/21/2021 have been fully considered but they are not persuasive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JARRETT J. STARK
Primary Examiner
Art Unit 2823




2/28/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The originally filed written description describes silicon oxide as a silicon containing film [¶60].  Titanium is not described in such manner, thus clearly from the specification can only be understood to be substantially pure titanium.